      Case 1:15-cv-00018-LJV-MJR Document 83 Filed 03/14/19 Page 1 of 1


                                                                      Glenn M. Fjermedal
                                                                                  Partner




                                     March 14, 2019

VIA ECF
Hon. Michael J. Roemer
United States Magistrate Judge
Robert H. Jackson United States Courthouse
2 Niagara Square
Buffalo, New York 14202

         Re:   McCrobie v. Palisades Acquisition XVI, LLC et al
               WDNY 15-cv-00018-JTC

Dear Judge Roemer:

    Our office represents Defendants Houslanger & Associates, PLLC and Todd
Houslanger in the above-referenced matter. This letter serves as a joint request to
extend the supplemental briefing deadlines issued in Your Honor’s March 12, 2019
Scheduling Notice Order for one-month due to various scheduling conflicts. (Docket
Nos. 81 and 83). Defendants’ Opposition would be due by April 25, 2019; Plaintiff’s
Reply would be due May 10, 2019 and the hearing set for a date and time convenient
for Your Honor. All parties have consented to this request. I thank you in advance for
Your Honor’s consideration.

                                  Respectfully Submitted,

                                   DAVIDSON FINK LLP

                                  /s/: Glenn M. Fjermedal

                                    Glenn M. Fjermedal


cc:      Timothy Hiller, Esq.         via ECF and E-mail
         Seth Andrews, Esq.           via ECF and E-mail
         Brian Bromberg, Esq.         via ECF and E-mail
         Scott E. Wortman, Esq.       via ECF and E-mail


GMF/tf




28 East Main Street, Suite 1700 | Rochester, New York 14614 | 585-546-6448 | davidsonfink.com
        gfjermedal@davidsonfink.com | direct phone 585-756-5950 | fax 585-758-5103
